DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 24, 39, 40, 46, 49, 50, 52 and 55 are amended.
Claims 4, 31, 32, 47 and 51 are canceled.
Claims 1-3, 5-30, 33-46, 48-50 and 52-56 are examined on the merits.
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive:
With respect to independent claims, Applicants argue that the combination of references is improper because the reference of Locke does not teach that the ball 144 is configured to change from a serviceable state to a deteriorated state, or that the ball 144 is fluid permeable at any point or state of operation.
However, Locke expressly teaches that “When the reduced pressure communicated into a chamber 150 from the sealed space 114 is high enough to cause the ball 144 to become unseated from the aperture 148, air is introduced into the chamber 150”. As such, Locke teaches that the ball is configured to change from a serviceable state to a deteriorated state, or that the ball 144 is fluid permeable at any point or state of operation. Therefore, the combination of references is deemed to be proper, and the rejection is maintained.
With respect to the amendment made to claim 40, see the rejection in view of Locke below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12-16, 18-30, 33, 34, 36-39, 49-50, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (US 2015/0119833) in view of Locke et al. (US 2011/0257572).
Regarding claim 1, 5, 7-9 and 20, Coulthard discloses a dressing (Abstract, line 1) comprising:
a sealing member 140 (page 3, [0029]; fig. 1);
an inlet port 148 (page 3, [0029]; fig. 1); 
an odor filter 194 and the primary hydrophobic filter 195 are positioned in any exit location in the dressing 124 that is in fluid communication with the atmosphere (page 7, [0061]). Such exit location in the dressing can be considered as "a vent configured to be in fluid communication between the sealed space and an atmosphere exterior”, since position on the exit position provides communication from the dressing to the atmosphere.

    PNG
    media_image1.png
    351
    537
    media_image1.png
    Greyscale

	Coulthard does not expressly disclose a transformable plug configured to change from a serviceable state to a deteriorated state, the transformable plug configured to preclude fluid communication through the vent in the serviceable state and to permit
fluid communication through the vent in the deteriorated state.
	Locke teaches a dressing system (Abstract, line 1) comprising a vent valve 142 (page 4, [0036]; fig. 4) having a transformable plug 144 (page 4, [0036]; fig. 4) positioned in the vent valve 142, as required by claim 7, the plug is fluid impermeable in the serviceable state and fluid permeable in the deteriorated state (page 4, [0036]), as required by claim 9, and wherein it is obviously positioned between the inlet port and the vent 148 (page 4, [0036]), as required by claim 5, wherein the plug seals the vent 148 ([0036]), as required by claim 8.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the vent of Coulthard with the transformable plug, wherein the plug will be enclosed by the filter, as required by claim 20, as taught by Locke in order to regulate the pressure, as motivated by Locke (page 4, [0036]).
Regarding claims 2 and 27, Coulthard discloses the liquid impermeable dressing (page 6, [0047]), wherein the inlet port is configured to communicate the reduced pressure from a reduced pressure source 128 (page 2, [0026]; fig. 1) to the sealed space (see fig. 1).
Regarding claim 3, Coulthard discloses the dressing comprising an absorbent configured to be positioned in the sealed space (Abstract, line 3).
Regarding claims 6 and 23, Coulthard in view of Locke disclose the invention discussed above but do not expressly disclose the dressing, wherein the plug is positioned proximate to the inlet port or is carried by a conduit interface. 
Since shifting the position of the vent plug would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to position the vent plug at any desired place to convenience operation of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Regarding claims 10 and 34, Coulthard in view of Locke disclose the invention discussed above but do not expressly disclose the system, wherein the transformable plug is configured to change from the serviceable state to the deteriorated state after being exposed to vapor/moisture for a pre-determined time period.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was files to reasonable expect the plug to do so, since any time period can be determined as being pre-determined, and because the presence of vapor/moisture changes the pressure level in the sealed space affecting the position of the transformable plug.
Regarding claims 12, 14-16, 18 and 19, Coulthard in view of Locke disclose the invention discussed above but do not expressly disclose the particular material the transferable plug is made of.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the plug from the desired material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 13, Coulthard in view of Locke discloses the system, wherein the plug is a ball (Locke, page 4, [0036]; fig. 4) that is a casting.
Regarding claims 21 and 37, Coulthard discloses the dressing comprising two hydrophobic filters (page 7, [0061] and page 8, [0067]) capable of being positioned at any desired place.
Regarding claim 22, Coulthard discloses the dressing, wherein the atmosphere is ambient air exterior to the sealed space, since the atmosphere is the ambient air by definition.
Regarding claims 24-26, 28-30, 33, 36 and 38, Coulthard discloses a dressing (Abstract, line 1) comprising:
a conduit interface A (fig. 1) configured to fluidly communicate with a dressing for treating a tissue site, the conduit interface comprising: 
a mounting surface and an exterior-facing surface positioned across from the mounting surface (see fig. 1 supra); 
an internal cavity having an opening positioned proximate to the mounting surface (see fig. 1 supra); 
an inlet port (148 (page 3, [0029]; fig. 1) in fluid communication with the internal cavity through the exterior-facing surface that is housed between the mounting surface and the exterior-facing surface (fig. 1), as required by claim 25, in fluid communication with the dressing through the opening (fig. 1), as required by claim 26; 
an odor filter 194 and the primary hydrophobic filter 195 are positioned in any exit location in the dressing 124 that is in fluid communication with the atmosphere (page 7, [0061]). Since such exit location in the dressing can be considered as "a vent configured to be in fluid communication between the sealed space and an atmosphere exterior. 
Coulthard does not expressly disclose a temporary plug configured to temporarily preclude fluid communication through the vent.
Locke teaches a dressing system (Abstract, line 1) comprising a vent valve 142 (page 4, [0036]; fig. 4) positioned on the exterior-facing surface (fig. 4), as required by claim 28, the valve having a transformable plug 144 (page 4, [0036]; fig. 4) positioned in the vent valve 142, as required by claim 30, in a fluid passage way defined by the vent between the internal cavity and the exterior-facing surface (fig. 4), as required by claim 29, the plug is fluid impermeable in the serviceable state and fluid permeable in the deteriorated state (page 4, [0036]), and wherein it is obviously positioned between the inlet port and the vent 148 (page 4, [0036]), as required by claim 38, wherein the plug seals the vent 148 ([0036]), as required by claim 33.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the vent of Coulthard with the transformable plug, wherein the plug will be enclosed by the filter, as required by claim 36, as taught by Locke in order to regulate the pressure, as motivated by Locke (page 4, [0036]).
Regarding claim 39, Coulthard discloses a dressing (Abstract, line 1) comprising:
a dressing 124 (fig. 1 supra), comprising: 
a sealing member 140 (page 3, [0029]; fig. 1) configured to cover the tissue site and to provide a sealed space between the sealing member and the tissue site, 
an absorbent (Abstract, line 3) configured to be positioned in the sealed space and between the tissue site and the sealing member, 
an inlet port 148 (page 3, [0029]; fig. 1) configured to be in fluid communication with the sealed space, 
an odor filter 194 and the primary hydrophobic filter 195 are positioned in any exit location in the dressing 124 that is in fluid communication with the atmosphere (page 7, [0061]). Since such exit location in the dressing can be considered as "a vent configured to be in fluid communication between the sealed space and an atmosphere exterior, a hydrophobic filter (page 7, [0061]), and 
a reduced pressure source 128 (page 2, [0026]; fig. 1) configured to be coupled in fluid communication with the dressing through the inlet port.
Coulthard does not expressly disclose a transformable plug configured to change from a serviceable state to a deteriorated state, the transformable plug configured to preclude fluid communication through the vent in the serviceable state and to permit
fluid communication through the vent in the deteriorated state.
	Locke teaches a dressing system (Abstract, line 1) comprising a vent valve 142 (page 4, [0036]; fig. 4) having a transformable plug 144 (page 4, [0036]; fig. 4) positioned in the vent valve 142, the plug is fluid impermeable in the serviceable state and fluid permeable in the deteriorated state (page 4, [0036]), and wherein it is obviously positioned between the inlet port and the vent 148 (page 4, [0036]), wherein the plug seals the vent 148 ([0036]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the vent of Coulthard with the transformable plug, wherein the plug will be enclosed by the filter, as taught by Locke in order to regulate the pressure, as motivated by Locke (page 4, [0036]).
Claims 40-45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (US 2015/0119833) in view of Locke et al. (US 2011/0257572).
Regarding claim 40, since the apparatus of Coulthard is disclosed as being provided, Coulthard discloses the method for treating a tissue site (Abstract, line 1) comprising:
providing a dressing 124 (fig. 1);
positioning the dressing to form a sealed space (Abstract, lines 1-2; fig. 1).
Coulthard does not expressly disclose the step of venting the sealed space to ambient air when the dressing requires replacement.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to vent the sealed space to ambient air because it is the only way to equalize the pressure inside the sealed space before removing the dressing.
Coulthard does not expressly disclose a transformable plug configured to change from a serviceable state to a deteriorated state, the transformable plug configured to preclude fluid communication through the vent in the serviceable state and to permit
fluid communication through the vent in the deteriorated state.
	Locke teaches a dressing system (Abstract, line 1) comprising a vent valve 142 (page 4, [0036]; fig. 4) having a transformable plug 144 (page 4, [0036]; fig. 4) positioned in the vent valve 142, the plug is fluid impermeable in the serviceable state and fluid permeable in the deteriorated state (page 4, [0036]), and wherein it is obviously positioned between the inlet port and the vent 148 (page 4, [0036]), wherein the plug seals the vent 148 ([0036]).
	The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.

Regarding claims 41, 43 and 44, Coulthard discloses the method comprising communicating a liquid to the dressing (fig. 1), wherein the dressing necessarily requires replacement when a liquid saturation level in the dressing reaches a maximum capacity in order to continue the procedure.
Regarding claim 42, Coulthard discloses the method comprising applying reduced pressure to the sealed space to draw a liquid from the tissue site into the dressing (page 2, [0026]; fig. 1).
Regarding claim 45, Coulthard discloses the method, wherein venting the dressing to ambient air comprises providing fluid communication between the sealed space and an atmosphere external to the sealed space through the odor filter 194 and the primary hydrophobic filter 195 are positioned in any exit location in the dressing 124 that is in fluid communication with the atmosphere (page 7, [0061]). Since such exit location in the dressing can be considered as "a vent configured to be in fluid communication between the sealed space and an atmosphere exterior.
Regarding claim 48, Coulthard discloses the method, wherein the moisture is vapor (page 6, [0047]).

Regarding claims 49, 50 and 56, Coulthard discloses a dressing (Abstract, line 1) comprising:
an inlet port 148 (page 3, [0029]; fig. 1) configured to provide fluid communication to the dressing.
Coulthard does not expressly disclose a valve configured to be activated from a closed position to an open position based on a liquid saturation level in the dressing, the valve configured to preclude fluid communication to ambient air external to the dressing in the closed position and to permit fluid communication to the ambient air in the open position.
Locke teaches a dressing system (Abstract, line 1) comprising a vent valve 142 (page 4, [0036]; fig. 4) having a transformable plug 144 (page 4, [0036]; fig. 4) positioned in the vent valve 142, as required by claim 50, the plug is fluid impermeable in the serviceable state and fluid permeable in the deteriorated state (page 4, [0036]).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 55, Coulthard discloses the dressing comprising a sealing member 140 (page 3, [0029]; fig. 1) and the absorbent configured to be positioned in the sealed space (Abstract, line 3).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (US 2015/0119833) in view of Wilkie et al. (US 2003/0225378).
Coulthard discloses the invention discussed above, as applied to claim 40, but does not expressly disclose the dressing comprising a soluble plug.
Wilkie teaches a fluid mixing device (Abstract, line 1) comprising a soluble plug for controlling the fluid flow in the system (page 1, [0011]).
Since both, Coulthard and Wilkie belong to the same problem-solving area, i.e. controlling the fluid flow in the system, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the vent of Coulthard with the soluble plug, as taught by Wilkie in order to provide the system with the removable barrier, as motivated by Wilkie (page 1, [0011]).
Claims 11, 17, 35 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (US 2015/0119833) in view of Locke et al. (US 2011/0257572), and further in view of Wilkie et al. (US 2003/0225378).
Regarding claims 11, 35 and 52-54 Coulthard in view of Locke disclose the invention discussed above, as applied to claims 1, 24 and 49, but do not expressly disclose the dressing comprising a soluble plug.
Wilkie teaches a fluid mixing device (Abstract, line 1) comprising a soluble plug for controlling the fluid flow in the system (page 1, [0011]).
Since both, Coulthard/ Locke and Wilkie belong to the same problem-solving area, i.e. controlling the fluid flow in the system, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the vent of Coulthard with the soluble plug, as taught by Wilkie in order to provide the system with the removable barrier, as motivated by Wilkie (page 1, [0011]).
Regarding claim 17, Coulthard in view of Locke disclose the invention discussed above, as applied to claim 1, but do not expressly disclose the dressing, therein the transformable plug comprises a dye configured to be released.
Wilkie teaches that it is known to use the soluble dye in fluid flow system (page 6, [0066]).
Since both, Coulthard/ Locke and Wilkie belong to the same problem-solving area, i.e. controlling the fluid flow in the system, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the plug of Coulthard with the soluble dye, as taught by Wilkie in order to provide the system with the indicator, as motivated by Wilkie (page 1, [0066]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781